In a proceeding pursuant to CPLR article 78 to review a determination of the Crime Victims Compensation Board insofar as it denied petitioner’s request for compensation for loss of earnings, petitioner appeals from a judgment of the Supreme Court, Kings County (Monteleone, J.), dated April 28,1982, which granted a cross motion to dismiss the proceeding on the ground that it was barred by the Statute of Limitations. Judgment reversed, without costs or disbursements, cross motion denied, and matter remitted to Special Term for further proceedings consistent herewith. The determination of the Crime Victims Compensation Board, dated October 6,1981, was served upon petitioner’s attorney no earlier than October 26, 1981. The article 78 proceeding was commenced on February 11, 1982, within four months later. Therefore, the proceeding was timely commenced (CPLR 217). Damiani, J. P., Gibbons, Thompson and Boyers, JJ., concur.